United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1794
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of South Dakota.
                                          *
Leroy Louis Scott, Jr.,                   *     [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                          Submitted: November 6, 2001
                              Filed: November 14, 2001
                                   ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       After a jury trial, Leroy Louis Scott, Jr., was convicted of escaping from federal
custody, in violation of 18 U.S.C. § 751(a) (1994). The District Court1 sentenced him
to sixteen months' imprisonment and two years' supervised release. On appeal, his
counsel has filed a brief and moved to withdraw under Anders v. California, 386 U.S.
738 (1967), and Scott has filed a pro se supplemental brief.




      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
      We have carefully considered each of the issues raised on appeal—regarding
Scott’s speedy-trial rights under the Sixth Amendment and the Speedy Trial Act, his
Fifth Amendment right to be free from excessive pre-indictment delay, the alleged
variance between the indictment and the jury instructions, the District Court’s receipt
of hearsay evidence, and his duplicity challenge to the indictment—and we find each
argument to be without merit. Additionally, having reviewed the record
independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we have not found
any nonfrivolous issues for appeal.

     Accordingly, we affirm the judgment of the District Court, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-